Case 2:19-cv-20810-SRC-CLW Document 21
                                    23 Filed 02/04/20
                                             02/05/20 Page 1 of 2 PageID: 791
                                                                          796

                                                                                      CL
K&L GATES LLP                                     MCCARTER & ENGLISH, LLP
Loly Tor                                          John E. Flaherty
One Newark Center, 10th Floor                     Cynthia S. Betz
Newark, NJ 07102                                  Four Gateway Center
(973) 848-4000                                    100 Mulberry Street
                                                  Newark, New Jersey 07102
Attorneys for Plaintiff Cipla Ltd.                (973) 622-4444

                                                  Attorneys for Defendants Novartis
                                                  Pharmaceuticals Corp. & Novartis AG
                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


CIPLA LTD.,

                Plaintiff,
                                                 Civil Action No. 2:19-cv-20810-SRC-CLW
         v.

NOVARTIS PHARMACEUTICALS CORP.
and NOVARTIS AG,

                Defendants.


                              STIPULATION OF DISMISSAL

         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, IT IS HEREBY

STIPULATED AND AGREED, by and among Plaintiff Cipla Ltd. (“Plaintiff”) and Defendants

Novartis AG and Novartis Pharmaceuticals Corp. (collectively, “Defendants”), through their

undersigned counsel of record, that Plaintiff’s claims against Defendants be and hereby are

voluntarily dismissed in their entirety without prejudice. Each party shall bear its own costs and

attorneys’ fees.




                                               –1–
502801645 v1
Case 2:19-cv-20810-SRC-CLW Document 21
                                    23 Filed 02/04/20
                                             02/05/20 Page 2 of 2 PageID: 792
                                                                          797



Dated: February 4, 2020

By: /s/Loly G. Tor                         By: /s/ Cynthia S. Betz
Loly G. Tor                                John E. Flaherty
K&L GATES LLP                              Cynthia S. Betz
One Newark Center, 10th Floor              MCCARTER & ENGLISH, LLP
Newark, NJ 07102                           Four Gateway Center
(973) 848-4000                             100 Mulberry Street
                                           Newark, New Jersey 07102
Of Counsel:                                (973) 622-4444
Anil H. Patel                              Of Counsel:
K&L GATES LLP
1000 Main Street, Suite 2550               Lisa J. Pirozzolo
Houston, TX 77002                          Kevin S. Prussia
(713) 815-7300                             Timothy A. Cook
                                           WILMER CUTLER PICKERING
Peter Giunta                                 HALE AND DORR LLP
K&L GATES LLP                              60 State Street
599 Lexington Avenue                       Boston, Massachusetts 02109
New York, NY 10022                         (617) 526-6000
(212) 536-3900
                                           Attorneys for Defendants Novartis
Elizabeth Weiskopf                         Pharmaceuticals Corp. & Novartis AG
Jenna Bruce
K&L GATES LLP
925 Fourth Avenue, Suite 2900
Seattle, WA 98104
(206) 623-7580

Attorneys for Plaintiff Cipla Ltd.


                                                  SO ORDERED.
                                                  s/ Stanley R. Chesler




                                     –2–
502801645 v1
